DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 07/19/2022.

Allowable Subject Matter
3.	Claims 1-8 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Funkhouser et al. does not teach or suggest an arterial blood circuit provided with an arterial puncture needle at a distal end, the arterial puncture needle being stickable into a patient; a venous blood circuit provided with a venous puncture needle at a distal end, the venous puncture needle being stickable into the patient; and a blood purification device connected to a proximal end of the arterial blood circuit and to a proximal end of the venous blood circuit and being capable of purifying blood of a patient that extracorporeally circulates through the arterial blood circuit and the venous blood circuit, the blood purification apparatus comprising: an arterial electrode provided to the arterial blood circuit; a venous electrode provided to the venous blood circuit; an oscillating device capable of supplying, by applying a voltage between the arterial electrode and the venous electrode, an alternating current at a predetermined frequency to the blood of the patient through the arterial puncture needle and the venous puncture needle that are stuck in a blood vessel of a patient, the oscillating device being capable of changing a frequency of the alternating current among a plurality of frequencies; a measuring device capable of measuring an impedance of a flow route supplied with the alternating current from the oscillating device, the impedance being measured for each of the plurality of frequencies; a calculating device capable of acquiring an impedance frequency characteristic based on the impedances measured for each of a respective one of the plurality of frequencies by the measuring device; a storage device capable of storing the impedance frequency characteristic acquired in a case of normal puncture into the blood vessel of the patient with the arterial puncture needle and the venous puncture needle; and an identifying device capable of comparing the impedance frequency characteristic acquired by the calculating device and the impedance frequency characteristic stored in the storage device, and identifying whether a puncture into the blood vessel of the patient with the YB:00846725.DOCXU.S. Patent Application Serial No. 16/743,189Page 3 of 7 Reply responsive to Office Action dated June 1, 2022 Reply dated: July 19, 2022 arterial puncture needle or the venous puncture needle is normal in accordance with a change in a frequency characteristic. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631